DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, “wherein the first surface treatment process includes at least one wet cleaning process, a dry cleaning process, and an inert-gas treatment process in sequence” lacks proper antecedent basis in the specification and it is different than “Performing the first surface treatment process may include performing a cleaning process; and after the cleaning process, performing an inert-gas treatment process. The cleaning process includes one or a combination of a wet cleaning process and a dry cleaning process” and “During the first surface treatment process, after performing the wet cleaning process using deionized water, the impurities on the surface of the first-layer electrode 201 may be effectively removed. Further, following the wet cleaning process, the inert-gas treatment process using hot nitrogen may be performed”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8, 10, 12-13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “wherein the first surface treatment process includes at least one wet cleaning process, a dry cleaning process, and an inert-gas treatment process in sequence” is new matter despite applicant’s statement that “Applicant amends claim 1 by incorporating all the subject matter in currently cancelled claim 9 to further define the claimed invention”.
Canceled claim 9 recited:

    PNG
    media_image1.png
    195
    638
    media_image1.png
    Greyscale

Cancelled claim 9 and amended claim 1 use different language which raises to the level of introducing new matter in claim 1 because:
(i) In cancelled claim 9, “one or a combination of a wet cleaning process and a dry cleaning process” encompassed (a) a wet cleaning process, (b) a dry cleaning process, or (c) both without any recited order or more than one of each of the cleanings.
(a) “at least one wet cleaning process”, followed by (b) “a dry cleaning process”, and followed by (c) “an inert-gas treatment process in sequence” (emphasis and terms added to explain and delineate the claimed subject matter).
(iii)  As seen in (i) and (ii), cancelled claim 9 encompassed (a) a wet cleaning process, (b) a dry cleaning process, or (c) both without any recited order or more than one of each of the cleanings, while, amended claim 1 now requires an order of performing the wet and dry processes and at least one (e.g., one or more) wet processes. 
(iv) Hence, cancelled claim 9 and amended claim 1 have different scopes and cancelled claim 9 fails to provide support for amended claim 1 and, as such, amended claim 1 contains new matter and fails to comply with the written description requirement.
The rest of the specification, referring to the printed publication US 20200105865 A1, fails to provide support for the amended claim 1 in [0026-0030] (duplicated below) because amended claim 1 now requires an order of performing the wet and dry processes and at least one (e.g., one or more) wet processes which it isn’t disclosed in [0026-0030]. 

    PNG
    media_image2.png
    576
    1309
    media_image2.png
    Greyscale

Hence, neither the specification nor cancelled claim 9 provide support for amended claim 1 and the claim fails to comply with the written description requirement and it includes new matter.


Response to Arguments
Applicant's arguments filed 1.3.2022 have been fully considered but they are not persuasive. The applicant alleges that cancelled claim 9 has been incorporated into claim 1; this is not persuasive for the reasons addressed above. See 35 USC rejection above.
Applicant’s arguments, see p. 7-9, filed 1.3.2022, with respect to the prior art of record failing to disclose the limitations of amended claim 1 have been fully considered and are persuasive; however, as seen above, amended claim 1 contains new matter. See 35 USC rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894